Mr. Justice Gordon
delivered the opinion of the court, November 22d 1880.
This was an appeal from the judgment of Robert Liddell, mayor of the city of Pittsburgh, to the Court of Quarter Sessions, and comes to us on a certiorari from that court. We are confined to the record, and can pass only upon errors apparent upon its face, unless extra the record, a want of jurisdiction has been made to appear: Shenango v. Wayne, 10 Casey 184; In re Church street, 4 P. F. Smith 353; Burginhofen v. Martin, 3 Yeates 479. With the evidence upon which the judgment is founded we can have nothing to do, even though it be incorporated in the opinion of the court, for that opinion is no more part of the record than is the evidence itself: Mauch Chunk v. Nescopeck, 9 Harris 46; Bradford v. Goshen, 7 P. F. Smith 495.
*222What we are called to pass upon, in the case before us, is the jurisdiction of the mayor and the -regularity of the record; but as neither of these is called in question our task is an easy one; we have but to affirm the court below.
The only thing complained of is that the facts of the case did not bring it within the ordinance, but within the exceptions therein mentioned; that the matter complained of was not such a public entertainment for which license was required, but a lecture exempted by the fourth section of the ordinance. This- may be astated; we are not disposed to controvert it; but then, that was for the mayor; of the facts and their application he was the sole judge, subject only to the review of the Quarter Sessions, and, though the facts are set out in the transcript from the mayor’s docket, we are not authorized to pass upon them.
The record proper exhibits a case within the ordinance, and within the mayor’s jurisdiction, the process and judgment are regular, and, such being the case, we can look no further.
Judgment affirmed.